Citation Nr: 0304657	
Decision Date: 03/13/03    Archive Date: 03/24/03

DOCKET NO.  94-17 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to an increased rating for service-connected 
tri-compartmental osteoarthritis of the right knee, with 
history of osteochondritis dissecans (right knee disorder), 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Scott H. Shelton, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active military service from March 1967 to 
March 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1992 rating decision of the 
RO which denied the benefits sought on appeal.  In January 
1997 and September 1998, the Board remanded the appeal for 
development which was completed on VA examinations in August 
2002.  


FINDINGS OF FACT

1.  The VA notified the veteran of the evidence and 
information needed to substantiate his claims, obtained all 
relevant and available evidence identified by the veteran, 
and provided him appropriate VA medical examinations, all in 
an effort to assist him in substantiating his claims for VA 
compensation benefits.  

2.  The veteran not been clinically diagnosed with PTSD on 
repeated VA and private psychiatric examinations, other than 
notation of his own reported history of PTSD.  

3.  The veteran's service-connected right knee disability is 
shown on repeated VA and private examinations to be 
manifested by: an active range of motion of the knee from 0 
degrees of extension (full) to 130 degrees (of 140 total on 
average) of flexion, of which the final 20 degrees of flexion 
and 10 degrees of full extension are painful; a slightly 
positive drawer sign on the right and a 1/2 cm. posterior 
drawer sign, evidencing some slight incoordination; no 
effusion, no muscle spasm, and no ankylosis; resulting in no 
more than slight or occasional subluxation or lateral 
instability, if any, as well as pain and limited motion due 
to arthritis, shown on x-ray studies.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1117, 1131, 1154, 5103, 5103A, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304(f) (2002).  

2  The criteria for an evaluation in excess of 10 percent for 
service-connected tri-compartmental osteoarthritis of the 
right knee, with history of osteochondritis dissecans, on the 
basis of arthritis with limitation of motion due to pain, are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, Diagnostic 
Codes Diagnostic Codes 5003, 5010, 5260, 5261 (2002).  

3.  The criteria for a separate 10 percent evaluation, but no 
more, is warranted for service-connected tri-compartmental 
osteoarthritis of the right knee, with history of 
osteochondritis dissecans, on the basis of slight recurrent 
subluxation or lateral instability.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.1-4.14, 5257 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Veterans Claims Assistance Act of 2000.

The Board is satisfied that the duty to assist has been 
adequately discharged by VA with respect to each of the 
issues addressed on appeal.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 66 
Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001)(codified at 
38 C.F.R. § 3.159)(VCAA).  With regard to the issues on 
appeal, the veteran was provided adequate VA examinations a 
number of times, most recently in August 2002, regarding both 
PTSD and the right knee joint.  Additionally, all identified 
VA and private treatment records pertinent to the appeal have 
been obtained.  Accordingly, the Board finds that VA has met 
its duty to assist.  VA has also met VCAA's notice 
requirements: The July 1992 statement of the case (SOC) and 
the September 1993, June 1994, and November 2002 supplemental 
statements of the case (SSOC's ) explain why the evidence 
submitted to date does not support the claims on appeal.  
Additionally, the veteran was provided an opportunity for a 
personal hearing, which was conducted at the RO in February 
1994.  The salient point is that the veteran, who is 
privately represented by an attorney, provided his sworn 
testimony and had every opportunity to submit evidence to 
substantiate his claims on appeal.  Moreover, the above 
correspondences, notices and development actions indicate 
that the veteran and his attorney were advised of what he 
needed to do to support each of his claims on appeal, and 
what VA would do in response.  Notice of VCAA was issued to 
the veteran in November 2001.  Additionally, the veteran was 
advised of what sort of evidence was needed to prove each of 
his claims, he was advised of what evidence or information he 
needed to submit to VA, and he was advised of what evidence 
VA was to obtain on its own, or in response to information 
provided by the veteran.  Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The Board remanded the claims on 
appeal in January 1997 and September 1998 for development 
which was completed in August 2002, when the required VA 
medical opinion statements were received.  The Board 
concludes that VA has met both the duty to assist and notice 
provisions of VCAA; further development would serve no useful 
purpose.  


II.  Service Connection for PTSD.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1110 (West 1991 & Supp. 2002); 38 C.F.R. § 
3.303(a) (2002).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, certain chronic diseases, including psychoses 
and organic neurological disorders, may be presumed to have 
been incurred during service if manifested to a compensable 
degree within one year of separation from active military 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  

In order for a claim to be granted, there must be competent 
evidence of current disability (established by medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (established by lay or medical evidence); 
and of a nexus between the inservice injury or disease and 
the current disability (established by medical evidence).  
See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom.  Epps v. West, 118 S.Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement.  Lay or medical evidence, as 
appropriate, may be used to substantiate service incurrence, 
but not a nexus.  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1990).  

The Board notes that by regulatory amendment effective March 
7, 1997, substantive changes were made to the adjudication 
criteria concerning the type of evidence required to 
establish service connection for PTSD, as set forth in 38 
C.F.R. § 3.304(f).  See 61 Fed. Reg. Vol. 64, No. 117, 32807-
32808 (1999). The United States Court of Appeals for the 
Federal Circuit has held that VA, in adjudicating a PTSD 
claim under Karnas, "should determine which version is more 
favorable to [the veteran] and apply that version."  Winters 
v. Gober, 219 F.3d 1375 (2000).  The United States Court of 
Appeals for Veterans Claims (Court) has essentially held that 
the revised § 3.304(f) is more favorable to the veteran than 
the former regulation.  See generally Cohen, supra; Harth v. 
West, 14 Vet. App. 1 (2000).  Accordingly, the Board has 
considered the former 3.304(f) prior to March 7, 1997, and 
the more liberalized version since then.  However, the claim 
on appeal fails under both versions of 3.304(f), since no 
clinical diagnosis of PTSD is shown in this case, other than 
by the veteran's statement of a history of such diagnosis, 
not otherwise shown.  

Under to former regulation, service connection for PTSD 
required medical evidence establishing a "clear" diagnosis 
of the condition, credible supporting evidence that the 
claimed inservice stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  If the 
claimed stressor is related to combat, service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation will be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed inservice stressor. 38 C.F.R. § 
3.304(f)(1996).  In the veteran's case on appeal, he is not 
shown to have had any combat.  Accordingly, this later 
provision is not for consideration).  

Since March 7, 1997, service connection for PTSD requires a 
current medical diagnosis of PTSD (presumed to include the 
adequacy of the PTSD symptomatology and the sufficiency of a 
claimed in-service stressor), credible supporting evidence 
that the claimed in-service stressor(s) occurred, and medical 
evidence of a causal relationship between current 
symptomatology and the specific claimed in-service 
stressor(s).  See 38 C.F.R. § 3.304(f)(2002); Cohen v. Brown, 
10 Vet. App. 128, 138 (1997) (citing Moreau v. Brown, 9 Vet. 
App. 389, 394-95 (1996)).

The veteran's claim on appeal fails both standards, as the 
evidence shows no diagnosis of PTSD-clear or otherwise, 
other than by an examiner's transcription of the veteran's 
own lay statement of a history of PTSD, which is contradicted 
by the documented clinical history on file.  

In this case on appeal the veteran has never actually been 
diagnosed with PTSD disorder and has, in fact, been found to 
not meet the criteria for the diagnosis by several examiners. 
The Board would point out that the veteran's lay opinion as 
to the incurrence of PTSD does not constitute competent 
medical evidence, as he has not been shown to have expertise 
in the area of psychiatric disorders.  See Routen v. Brown, 
10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 
1988); YT v. Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  As such, the 
veteran's claim for service connection for PTSD must be 
denied, and, as the preponderance of the evidence is against 
the veteran's claim, the provisions of 38 U.S.C.A. § 5107(b) 
(West 1991 & Supp. 2002) concerning the resolving of doubt in 
the veteran's favor, are not applicable.

The veteran gave a history of PTSD on VA hospitalization in 
September 1991, but the examiner merely noted that history, 
as given by the veteran.  The salient point is that the 
examiner did not offer a diagnosis of PTSD, but, instead, 
diagnosed acute alcohol withdrawal, chronic alcoholism.  
Similarly, a February 1993 VA examiner noted some "partial 
symptoms of PTSD-mild," but the diagnosis was alcohol 
dependence, moderate, with additional diagnosis of a 
personality disorder.  Additionally, the report also 
indicates some invalid psychiatric testing results due to 
response inconsistency and/or exaggeration of symptomatology.  
This sort of evidence falls short of a diagnosis of PTSD.  
See Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 
F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 
(1996); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

Significantly, VA and private treatment records dated from 
1991 show a long history of treatment for diagnoses of 
alcohol dependence and a personality disorder, without a 
clinical diagnosis of PTSD.  See VA reports (August 1971, 
August 1988, September 1991, and February 1993), and private 
treatment records, Blue Ridge Health Center (June 1991, April 
1992), and private fee-basis psychiatric examination (August 
2002).  The veteran's entire documented clinical history was 
noted and considered on private fee-basis PTSD examination in 
August 2002.  At that time, the diagnosis was alcohol 
dependence and a personality disorder, with narcissistic and 
paranoid features.  The examiner opined that the veteran's 
major problems revolve around alcohol abuse and a mixed 
personality disorder, both of which the examiner said were 
not related to service.  Moreover, the examiner stated that 
he did not believe the veteran had a PTSD disorder.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the fair preponderance of the evidence is 
against the claim, in which case, the claim is denied.  
38 U.S.C.A. § 5107 (West 1991); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  The Board finds that there is a fair 
preponderance of the evidence against the claim of service 
connection for PTSD, as set forth above, and, therefore, 
reasonable doubt is not for application.  The claim fails as 
against a preponderance of the evidence of record.  


III.  Evaluation of Service-Connected Right Knee Disability.  

Under the applicable criteria, disability evaluations are 
determined by comparing the symptoms the veteran is presently 
experiencing for a particular service-connected disability 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which are based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155 (West 1991 & Supp. 
2002); 38 C.F.R. § 4.1 (2002).  Separate diagnostic codes 
identify the various disabilities.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When making determinations as to the appropriate 
rating to be assigned, VA must take into account the 
veteran's entire medical history and circumstances.  See 
38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  The current level of disability, however, is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Historically, service connection was initially granted for 
osteochondritis dissecans, right medial femoral condyle, with 
degenerative medial and lateral menisci, based on the 
veteran's inservice aggravation of an old high school 
football game knee injury.  See RO rating decision dated in 
October 1971.  This service-connected right knee disorder was 
rated under Diagnostic Code 5257 for recurrent subluxation or 
lateral instability of the knee joint.  A 20 percent 
evaluation was assigned for a time thereafter, and the 
current 10 percent rating has been in effect since November 
1973.  See RO decision dated in August 1975.  Significantly, 
a June 1994 RO hearing officer's decision recognized that no 
instability of the right knee joint was found on recent VA 
examination, and a 10 percent evaluation was continued for 
arthritis shown on X-ray study, and minimal limitation of 
motion.  See Diagnostic Codes 5003, 5260 and 5261.  

Controlling laws and regulations provide that traumatic and 
degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion. 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010.

Under Diagnostic Code 5260 limitation of flexion of a knee is 
rated as 10 percent when limited to 45 degrees, 20 percent 
when limited to 30 degrees, and 30 percent when limited to 15 
degrees.  38 C.F.R. § 4.71a.  Under Diagnostic Code 5261, a 
10 percent rating is assigned for limitation of extension of 
the knee to 10 degrees, and a 20 percent rating is assigned 
for limitation of extension to 15 degrees.  A 30 percent 
rating is assigned for limitation of extension to 20 degrees, 
and a 40 percent rating is assigned if limitation of 
extension is shown to be to 30 degrees.  A 50 percent rating 
is assigned if limitation of extension is shown to be to 45 
degrees.  Additionally, a 40 percent or higher evaluation is 
assigned under Diagnostic Code 5256 for varying degrees of 
ankylosis of the knee.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, other 
impairment of the knee, with recurrent subluxation or lateral 
instability, warrants a 10 percent rating if the resulting 
impairment is "slight."  If these symptoms cause 
"moderate" impairment of the knee, a 20 percent rating is 
to be assigned.  A 30 percent rating is reserved for those 
situations in which the evidence demonstrates "severe" 
impairment with recurrent subluxation or lateral instability.  

The Board finds that the veteran's service-connected right 
knee warrants the grant of a separate 10 percent rating for 
slight impairment of the knee, with recurrent subluxation or 
lateral instability, and that no more than the current 10 
percent rating is warranted for right knee arthritis, on 
account of limitation of motion of the right knee due to pain 
in extension to 10 degrees, under Diagnostic Code 5261.  
Greater impairment is not shown, as flexion is not limited to 
45 degrees, even with consideration of painful flexion, and 
there is no medical evidence of any ankylosis (Diagnostic 
Code 5256), or more than slight overall knee impairment 
(Diagnostic Code 5257).  

On examinations both in November 1992 (VA) and August 2002 
(fee-basis) the veteran is shown to have normal or near 
normal range of motion of the right knee, with x-ray study 
evidence of moderate to severe degenerative joint disease, 
with moderate spurring.  In November 1992, there was some 
subtalar crepitation, a 1/2 inch larger right knee than the 
left, a 1+ anterior drawer sign with collateral ligaments 
intact, and no sensory or vascular abnormality.  On 
examination in August 2002, the knee joints looked normal, 
with extension and flexion from zero degrees to 130 degrees, 
with pain on terminal movement from 120 to 130 degrees.  The 
veteran was unable to squat without holding on to something, 
and he reported that he can walk about 1/3 mile but this was 
limited due to his trouble breathing.  There was no 
ankylosis, and drawer sign was positive slightly on the 
right, with a 1/2 cm. posterior drawer sign.  Movement and 
McMurray testing were negative for instability, although the 
veteran reported some occasional locking pain off and on.  
There was mild joint effusion, but no muscle spasm.  

Normal flexion of the knee is to 140 degrees, and normal 
extension is to zero degrees.  See 38 C.F.R. § 4.71, Plate II 
(2002).  

The above documented, clinical, and repeated findings do not 
warrant an increased rating above the current 10 percent 
under all applicable Diagnostic Codes for arthritis.

The Board notes that when evaluating loss in range of motion, 
consideration is given to the degree of functional loss 
caused by pain if reported by the veteran.  DeLuca v. Brown, 
8 Vet. App. 202 (1995) (evaluation of musculoskeletal 
disorders rated on the basis of limitation of motion requires 
consideration of functional losses due to pain).  In DeLuca 
v. Brown, the Court explained that when the pertinent 
diagnostic criteria provide for a rating on the basis of loss 
of range of motion, determinations regarding functional 
losses are to be portrayed under § 4.40 in terms of the 
degree of additional range of motion loss due to pain on use 
or during flare-ups."  Id.  

With respect to the veteran's contentions under 38 C.F.R. §§ 
4.40 and 4.45, the Board has considered whether an increased 
evaluation could be assigned on the basis of functional loss 
due to subjective complaints of pain.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The current 10 percent rating, 
however, is based upon limitation of extension  to 10 degrees 
due to pain.  The Board also finds that since Diagnostic Code 
5257 is not predicated on loss of range of motion, 38 C.F.R. 
§§ 4.40 and 4.45, as interpreted in DeLuca, do not provide a 
basis for higher evaluations.  Johnson v. Brown, 9 Vet. App. 
7, 9 (1996).

The VA's Office of the General Counsel has provided 
additional guidance involving increased rating claims for 
musculoskeletal joint disabilities. Specifically, the General 
Counsel held that a claimant who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97 (July 
1, 1997) and VAOPGCPREC 09-98 (Aug. 14, 1998).  Specifically, 
General Counsel for VA, in an opinion dated July 1, 1997, 
(VAOPGCPREC 23-97) held that a claimant who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003, which provides for the presence of 
arthritis due to trauma, and 5257 which provides for 
instability.  

While the veteran is not shown to have obvious right knee 
joint laxity or instability on examination, clinical evidence 
of instability is indicated in the slightly positive drawer 
sign on the right, and a 1/2 cm. positive drawer sign.  
Accordingly, the veteran's service-connected right knee 
warrants no more than a separate 10 percent rating for 
"slight" instability under Diagnostic Code 5257.  

General Counsel in VAOGCPREC 9-98 held that a separate rating 
for arthritis could also be based on X-ray findings and 
painful motion under 38 C.F.R. § 4.59. See also Degmetich v. 
Brown, 104 F. 3d 1328, 1331 (Fed. Cir. 1997). Where 
additional disability is shown, a veteran rated under 
Diagnostic Code 5257 can also be compensated under Diagnostic 
Code 5003 and vice versa.  That is, a veteran rated under 
Diagnostic Code 5257 based upon instability of the knee, may 
also be entitled to a separate rating for arthritis if the 
veteran has limitation of motion which at least meets the 
criteria for a zero percent rating under Diagnostic Code 5260 
(flexion limited to 60 degrees or less) or Diagnostic Code 
5261 (extension limited to 5 degrees or more).  The separate 
rating assigned herein for slight recurrent subluxation or 
lateral instability is granted pursuant to these General 
Counsel opinions.

The veteran's right knee is currently rated for arthritis 
with limitation of motion.  The medical evidence on file, 
however, warrants no more than the present 10 percent rating, 
even with all due consideration of Deluca, since his motion 
is nearly full, and his painful right knee meets no more than 
the 10 percent criteria under Diagnostic Code 5261, and 
lesser ratings under other Diagnostic Codes.  That is, the 
right knee has near normal range of motion on most recent VA 
examination, with pain limited to only the extremes of 
motion, including from 120 to 130 degrees in range of flexion 
of the knee and 10 to 0 degrees of extension of the knee.  
These findings warrant no more than a 10 percent rating under 
Diagnostic Code 5261, as Diagnostic Code 5262 would require 
greater limitation of flexion or painful flexion to 45 
degrees.  The Board can find no basis for a greater 
evaluation under Diagnostic Code 5256-5259.  

The Board finds that the veteran's right knee symptoms 
warrant no more than a separate 10 percent rating under 
Diagnostic Code 5257 on account of some evidence of lateral 
instability, rated separately from his arthritis and pain 
(Diagnostic Codes 5260 and 5261).  VAOPGCPREC 23-97 (July 1, 
1997).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the fair preponderance of the evidence is 
against the claim, in which case, the claim is denied.  
38 U.S.C.A. § 5107 (West 1991); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  The Board finds that there is a fair 
preponderance of the evidence against the claim for an 
evaluation in excess of 10 percent for right knee disability 
based on arthritis with limitation of motion due to pain, as 
set forth above, and, therefore, reasonable doubt is not for 
application.  


ORDER

The claim of service connection for post-traumatic stress 
disorder is denied.  

The claim for an increased rating for service-connected tri-
compartmental osteoarthritis of the right knee, with history 
of osteochondritis dissecans, currently evaluated as 10 
percent disabling, on the basis of arthritis with limited or 
painful range of motion under Diagnostic Code 5260 and 5261, 
is denied.  

A separate 10 percent rating for service-connected tri-
compartmental osteoarthritis of the right knee, with history 
of osteochondritis dissecans, on account of slight recurrent 
subluxation or lateral instability, is granted, subject to 
the controlling regulations applicable to the payment of 
monetary benefits.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

